BRANCH, Judge,
concurring specially.
I concur fully in Division 1. I concur in judgment only as to Division 2 because I do not agree with all that is said in the majority *742opinion. As such, Division 2 may not be cited as binding precedent. See Court of Appeals Rule 33 (a).
Decided November 18, 2014.
David E. Oles, for appellant.
Oarlock, Copeland & Stair, John L. Bunyan, Shannon M. Sprinkle, Lewis Brisbois Bisgaard & Smith, Brantley C. Rowlen, Hall Booth Smith, Richard N. Sheinis, Anthony E. Stewart, Kawania B. James, Dennis, Corry, Porter & Smith, Assunta S. Fiorini, for appellees.